Case: 20-20049     Document: 00515778874         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 12, 2021
                                  No. 20-20049
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Harold Chaney,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-672-2


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Harold Chaney was convicted of one count of
   conspiracy to commit wire fraud and six counts of aggravated identity theft
   and aiding and abetting. All seven counts arose from his involvement in a
   scheme in which he and his coconspirators used others’ checking account


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20049     Document: 00515778874          Page: 2   Date Filed: 03/12/2021




                                   No. 20-20049


   information to make counterfeit checks, which they used to buy a variety of
   goods and merchandise including roofing shingles, a pressure washer, a
   laptop, and a washer and dryer. Now, Chaney argues that the evidence does
   not suffice to uphold his conviction for conspiracy to commit wire fraud.
          When, as is the case here, a sufficiency claim is preserved, review is
   de novo. United States v. Brown, 727 F.3d 329, 335 (5th Cir. 2013) (citing
   United States v. Read, 710 F.3d 219, 226 (5th Cir. 2012) (per curiam)). Under
   this standard, the relevant question is whether “any rational trier of fact
   could have found the essential elements of the crime beyond a reasonable
   doubt.” Id. (emphasis omitted) (quoting United States v. Cooper, 714 F.3d
   873, 880 (5th Cir. 2013)). The evidence is viewed in the light most favorable
   to the verdict. United States v. Moreland, 665 F.3d 137, 149 (5th Cir. 2011)
   (quoting United States v. Shum, 496 F.3d 390, 391 (5th Cir. 2007)).
          The elements of conspiring to commit wire fraud are that at least two
   people agreed to commit fraud, that the defendant was aware of the unlawful
   purpose of the agreement, and that the defendant joined the agreement with
   the intent of furthering the fraud. United States v. Beacham, 774 F.3d 267,
   272 (5th Cir. 2014) (citing United States v. Grant, 683 F.3d 639, 643 (5th
   Cir.2012)). An agreement to conspire to commit wire fraud “may be inferred
   from concert of action, voluntary participation may be inferred from a
   collection of circumstances, and knowledge may be inferred from
   surrounding circumstances.” Id. (quoting United States v. Simpson, 741 F.3d
   539, 547 (5th Cir.2014)).
          Trial evidence showed, inter alia, that Chaney spoke numerous times
   with the individual who stole the checks, that pictures of stolen checks were
   found on Chaney’s phone, that items used to carry out the conspiracy were
   found in Chaney’s home and in a storage unit he frequented, and that Chaney




                                        2
Case: 20-20049     Document: 00515778874          Page: 3   Date Filed: 03/12/2021




                                   No. 20-20049


   moved stolen objects. The trial evidence suffices to uphold the verdict. See
   Beacham, 774 F.3d at 272-76; Brown, 727 F.3d at 335.
         AFFIRMED.




                                        3